Citation Nr: 1731020	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-30 590	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to service connection for allergies.
 
2.  Entitlement to service connection for hepatitis C.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel


INTRODUCTION

The appellant had active service from October 1970 to December 1970. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Montgomery, Alabama respectively.  
 
The appellant testified at a November 2016 videoconference hearing before the undersigned.  A copy of the transcript is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
VA must provide an examination or opinion when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In thuis case, a VA medical opinion is warranted to address whether there is a link between the appellant's currently diagnosed hepatitis C and military service.  The appellant contends that he contracted hepatitis C during his active service via a contaminated inoculation with an air injection gun.  He has submitted treatise evidence suggesting the possibility of a link between his hepatitis and the air injection inoculations, however, this evidence is insufficient to decide the claim as it is too general and inconclusive to satisfy the benefit-of-the-doubt standard.  Cf. generally Sacks v. West, 11 Vet. App. 314, 317 (1998) (treatise evidence that discusses relationships in generic terms is generally insufficient to meet the requirement of medical nexus).  Still, the Board finds that the duty to assist has been triggered.
 
Likewise, a VA medical opinion is warranted to address whether there is a link between the appellant's allergies and military service.  The appellant contends that his allergies were permanently aggravated by inservice exposure to chemicals, physical training and air injection inoculations.  The service treatment records show that the appellant was separated from active duty due to severe hay fever and mild asthma.  Hence, as the record arguably suggests a link between allergies and military service on grounds of inservice aggravation further development is in order.  
 
Finally, the appellant identified medical providers who may have treated his allergies, but records from those providers have not been associated with the claims file.  VA has an affirmative duty to assist claimants obtain relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Thus, VA should attempt to locate and associate the outstanding medical records. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must contact the appellant and request that he identify the names of any VA and/or private medical care providers who provided treatment for allergies or hepatitis C since separation from service.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.
 
Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files, including those from Drs. Allen Goetsch, Walter Meyer, and William Hicks.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, schedule the appellant for a VA examination with a physician to address the etiology of his hepatitis C and allergies.  The physician must opine whether it is at least as likely as not that allergies and hepatitis C are due to service, or were aggravated beyond their natural progression between October and December 1970.  The examiner must identify and address each of the appellant's risk factors for Hepatitis C to include the claimant's receipt of multiple in-service air gun inoculations.  The examiner is to be provided access to the appellant's VBMS and Virtual VA files, as well as a copy of this remand.  A fully reasoned rationale is required for all opinions.
 
3.  The appellant is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the appellant does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
4.  After the requested development has been completed, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Then, readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

